Evans, P. J.
1. Where a motion for new trial is overruled, and' a bill of exceptions is taken to that judgment, objections to evidence noted in the brief of evidence (the rulings on which objections are not complained of in the motion) can not be considered on error assigned in the bill of exceptions to the rulings on evidence so noted in the brief.
*201No. 268.
August 16, 1917.
Complaint for land. Before Judge Jones. Hall superior court. February 24, 1917.
Church & Foster, Hammoncl Johnson, George F. Goher, and TP. h Heyward, for plaintiff.
H. H. Dean and TP. A. Charters, for defendants. •
2. The evidence authorized the verdict, and it was not erroneous to refuse a new trial.

Judgment affirmed.


All the Justices concur.